               Case 2:18-cv-01107-MSG Document 50 Filed 02/05/19 Page 1 of 2
02/04/2019     17:27            2159854507                                                                        PAGE    02/02




                                         TROY H. WILSON, ESQUIRE
                                                        Attorney at Law

  215 S. Broad Street •   2nd   Floor " Philadelphia • Pennsylv<1nia   I Phone: (215) 985-4566 I wwwwilsonandwllsonesq.corn




                                                         February 4, 2019

      FAX TRANSMISSION (267) 299-5056

      Honorable Judge Mitchell S. Goldberg
      United States District Court
      Eastern District of Pennsylvania
      601 Market Street
      Chambers 7714
      Philadelphia, PA 19106

                          RE: Rena Abran vs. Cit.r o(Philadel11hia. eta/; Case#:2018-1107;

      Dear Judge Goldberg:

            As per your roost recent court order the defendants (Corizon and Nurse Orgasan) have
      now decided to forego moving forward with their 12(b)(6) motion and have now decided to
      provide an Answer to the Plaintiff's Amended Complaint on or before February 6, 2019.
      Additionally, the parties have agreed to fonnally request that this honorable court grant a 60 day
      time extension to conduct additional discovery in reference to this matter.

               We now await your honor's reply. Thank you in advance.




      THW/me
      cc: Lisa Cauley, Esquire
           Thomas Gregory, Esquire
           Mark Maguire, Esquire
                  Case 2:18-cv-01107-MSG          Document
                        ** INBOUND NOTIFICATION . FAX            50 FiledY 02/05/19
                                                      RECEIVE.D SVCCESSFULL ''*     Page 2 of 2
   TIME. RECEIVE.D
   February 4, 2019 at 4.33:24 PM EST
                                                        REMOTE CSID
                                                        2159854607
                                                                                 DURATION
                                                                                 49
                                                                                               PAGES
                                                                                               2
                                                                                                          STATUS
                                                                                                          Received                  I
02/04/2019     17:27         2159854607                                                                                    PAGE
                                                                                                                                  "'j"'
                          TROY H. WILSON, ESQUIRE, LLC
                                             Attorney at Law
                                    215 South Broad Street - 2nd Floor
                                    Philadelphia, Pennsylvania 19107
                                  (215) 985-4566 - (215) 985-4607 Fax

                                FACSIMILE 1RANSMISSI0N SHEET



  To: Honorable Judge Mitchell S. Goldberg                          Fax#: (267) 299-5056

  From: Troy H. Wilson, Esquire

  Date: 2/4/19                                                      Time: NIA

  Number of Pages: 2 Including Cover Sheet

  Client/Case Matter: Rena Abran vs. City ofPhiladelphia, eta/; Case#:2018-1107;

  CO:MrvIBNTS:
                               IF COPY IS ILLEGIBLE OR INCOMPLETE




                                        PLEASE CALL (215) 985-4566

  This infonnation contained in this facsimile message is information protected by attorney-client 11.nd/or the
  attorney/work product privilege. It is intended only for the use of the individual l\llmed above and the privileges are
  not waived by virtue of this having been sent by facsimile. If the person actually receiving this facsimile or any other
  reader of the facsimile is not the named recipient or the employee or agent responsible to deliver it to the named
  recipient, any use, dissemination, distribution, or copying of the communication is strictly prohibited. If you have
  received this conununication in error, please 1.lDlllediately notify us by telephone and return the original message to u5
  at the above addre55 via U.S Postal Service.
